DETAILED ACTION
This Final office action is responsive to filed on 07/07/2021. Claims 1-22 are pending in the case. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Rejection:
Applicant’s arguments regarding given rejection under 35 U.S.C. 103 are moot in view of the new grounds of rejection necessitated by applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sumit SAXENA (US Publication 20150317066 A1, SAXENA), in a view of KIM; Taeho (US Patent Application Pub. No. 20140132535 A1; hereinafter KIM) and in a view of PARK; Jongseok (US Patent Application Pub. No. 20130326415 A1; hereinafter PARK).

Regarding claim 1 is an independent claim; SAXENA discloses a method for managing operations of an electronic device, the method comprising:
displaying an execution screen of a first application, the execution screen including a first item (SAXENA: Fig:7A and [0108]; Referring to FIG. 7A, items are illustrated along with various contacts in a call log list of the electronic device 100, (“displaying a various contacts (consider “Dan Banderet,” as a first item) in a call log list (consider “first application”) of the electronic device 100”)); 
the second item being associated with a second application (SAXENA: Fig:8A-B and [0114]; Referring to FIG. 8A, if a gesture event is performed on the contact “Dan Banderet” then a list of frequent communication mode indicator like email, chat-on, SNS, and the like can be displayed as shown in FIG. 8B),
in response to receiving an input […], dynamically establishing an association between the first item and the second item (SAXENA: Fig:8B-D and [0116]; “See into Fig:8B user select by user input on “Chat-on” application such as select communication mode associated with the contact “Dan Banderet”, and  where the IM is selected as the preferred communication for the contact, so clearly teaching that selected first item “Dan Banderet” and second item “Chat-on” are now dynamically associated with each other, here user can select any of second item from email, chat-on, SNS”); and 
in response to selecting the first item of the first application, performing at least one functional operation of the second application, wherein the at least one functional operation corresponds to the second item (SAXENA: Fig: 8B-D and [0116]; where the IM is selected as the preferred communication for the contact, the FOCA controller 102 can be configured to check the availability of the user. If the contact is available online then the IM is selected as the preferred mode of communication with the other contact, further see Fig:7A-C and [0111]; if a gesture event is performed on the contact “Dan Banderet” for communication, then the item “email application” can be automatically launched as a suitable communication mode to send a message to the contact “Dan Banderet” as shown in FIG. 7C, (“selecting first item “Dan Banderet” will executing second application such as email, chat-on, SNS associated with second item”)), and 
However, SAXENA may not obviously recite every aspect of
detecting a pre-defined gesture input within a pre-defined region including a portion of an edge of the execution screen; 
in response to detecting the pre-defined gesture input within the pre-defined region, displaying, on an area including a position where the pre-defined gesture input is detected, at least one function data item including a second item, 
[…] dragging from the second item to the first item, […]; and 
wherein the established association persists as an available selection after the dragging input has ended.
However KIM discloses:
detecting a pre-defined gesture input within a pre-defined region including a portion of an edge of the execution screen (KIM: Fig:9 and [0124]; controller 180 can receive a sliding input starting at the edge of the touchscreen 151 (S220)); 
in response to detecting the pre-defined gesture input within the pre-defined region, displaying, on an area including a position where the pre-defined gesture input is detected, at least one function data item including a second item (KIM: Fig:9 and [0124]; controller 180 can receive a sliding input starting at the edge of the touchscreen 151 (S220). The controller 180 can display an item group including at least one item along the path of the sliding input on the touchscreen 151 (S230)), 
 […] dragging from the second item to the first item (KIM: Fig:9 and [0125]; controller 180 can receive an input for dragging a specific item from among the item group to the generated memo (S240)), […]; and 
wherein the established association persists as an available selection after the dragging input has ended (KIM: Fig:9 and [0125]; The controller 180 can link the specific item with the memo and store the item linked with the memo (S250), further see into [0088]; Dragging refers to is a motion of touching the touchscreen 151, moving the touch to a specific point and releasing the touch. When an object is dragged, the object may be moved and displayed in the drag direction).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for displaying an item for communication with a contact stored in an electronic device as taught in SAXENA with further a method includes displaying a plurality of menu KIM. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a mechanism for managing of operations and to enhance the functionalities of the applications by creating and displaying a customized window.

However, SAXENA and KIM may not obviously recite every aspect of
the at least one function data item being dynamically determined based on a contextual relationship between the first application and the second application; 
However PARK discloses:
the at least one function data item being dynamically determined based on a contextual relationship between the first application and the second application (PARK: FIG. 6( a), the controller 180 can display related icons RI upon receiving a specific input applied, further see into [0116]; The related icons RI may be icons by which corresponding related applications RA are executed. When the related icons RI are displayed, the user can immediately recognize applications related to the executed application EA, further see into [0121]; FIG. 8, the controller 180 of the mobile terminal 100 may include information on connection between applications and further see into [0123]; FIG. 8, the controller 180 of the mobile terminal 100 may include information on connection between applications, further see into Fig:10 and [0129]; the controller 180 can display related icons RI associated with the executed application EA, further into [0101]; controller 180 can display an icon of an application related to the executed application. The related application may be an application that shares content used in the executed application, has a predetermined link with the executed application, further into [0102]; For example, if the gallery application displaying images is currently executed, an image can be content. The email application can generate an email to which an image is attached. Accordingly, the email application can be a related application of the gallery application, (“display related applications considered as to provides menu items that are contextually related to executed application”)); 
SAXENA and KIM with further a method of controlling a user interface of touchscreen of mobile terminal is presented to a user as taught by PARK. Thus, one of ordinary skill in the art would be motivated to make such a combination to get a more efficient method that allows users to more rapidly and conveniently interact with software applications executing on electronic device and minimize the amount of time for operation.
.

Regarding Claim 2 is a dependent on claim 1, SAXENA, KIM and PARK discloses a method comprising:
wherein the performing of the at least one functional operation comprises launching the first application (SAXENA: Fig:8A; “various contacts in a call log list of the electronic device 100, consider as a first application launched”).

Regarding Claim 3 is a dependent on claim 1, SAXENA, KIM and PARK discloses a method comprising:
wherein the performing of the at least one functional operation comprises displaying a window corresponding to the at least one functional operation on at least part of a display screen (SAXENA: Fig:8B and [0114]; if a gesture event is performed on the contact “Dan Banderet” then a list of frequent communication mode indicator like email, chat-on, SNS, and the like can be displayed as shown in FIG. 8B).

Regarding Claim 4 is a dependent on claim 3, SAXENA, KIM and PARK discloses a method comprising:
wherein the window corresponding to the at least one functional operation is displayed to partially overlay on the display screen where the first application is launched (SAXENA: Fig:8B and [0114]; “as shown in FIG. 8B, a list of frequent communication mode indicator like email, chat-on, SNS displayed overlay on call log list application”).

Regarding Claim 5 is a dependent on claim 1, SAXENA, KIM and PARK
setting the first item to be associated with the second item by: detecting a selection of the second item displayed on a display screen, and associating the second item with the first item based on the detecting of the selection of the second item (SAXENA: Fig: 8B-D and [0116]; preferred communication mode associated with the contact “Dan Banderet” can be changed to the application “Chat-on” by performing gesture event on the application, “so clearly teaching that selected first item “Dan Banderet” and second item “Chat-on” are now dynamically associated with each other”).

Regarding Claim 6 is a dependent on claim 5, SAXENA, KIM and PARK discloses a method comprising:
wherein the associating of the second item with the first item is performed by further displaying the second item to partially overlay on the display screen (SAXENA: Fig: 8D and [0116]; “see Fig: 8D “Chat-on” as a second item overlay on “Dan Danderet” as a first item”).

Regarding Claim 7 is a dependent on claim 5, SAXENA, KIM and PARK discloses a method comprising:
wherein the associating of the second item with the first item is performed by further displaying the second item in a vicinity of the first item displayed on the display screen where the first application is launched (SAXENA: Fig: 8D and [0116]; “see Fig: 8D “Chat-on” as a second item overlay on “Dan Danderet” as a first item and both items located on opened a call log list application”).

Regarding Claim 8 is a dependent on claim 5, SAXENA, KIM and PARK discloses a method comprising:
SAXENA and KIM does not teach:
wherein the associating of the second item with the first item is performed by further providing the second item based on a contextual relationship between the first item and the second item.
However PARK discloses:
wherein the associating of the second item with the first item is performed by further providing the second item based on a contextual relationship between the first item and the second item (PARK: Fig: 33(b) and [0187]; upon the long touch applied to the specific icon SI, the controller 180 can display icons RI related to the specific icon SI. The related icons RI may be display by the specific icon SI, further into [0101]; controller 180 can display an icon of an application related to the executed application. The related application may be an application that shares content used in the executed application, has a predetermined link with the executed application, further into [0102]; For example, if the gallery application displaying images is currently executed, an image can be content. The email application can generate an email to which an image is attached. Accordingly, the email application can be a related application of the gallery application).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for displaying an item for communication with a contact stored in an electronic device as taught in SAXENA and KIM with further a method of controlling a user interface of touchscreen of mobile terminal is presented to a user as taught by PARK. Thus, one of ordinary skill in the art would be motivated to make such a combination to get a more efficient method that allows users to more rapidly and conveniently interact with software applications executing on electronic device and minimize the amount of time for operation.

Regarding Claim 9 is a dependent on claim 5, SAXENA, KIM and PARK discloses a method comprising:
SAXENA and KIM does not teach:
wherein the second item is displayed according to a priority associated with the second item.
However PARK discloses:
wherein the second item is displayed according to a priority associated with the second item (PARK: Fig: 33(b) and [0101]; “related application may be an application that shares content used in the executed application, is set by the user”, further into [0104]; Setting a related application by a user may correspond to a case in which a specific application and other application are grouped by necessity of the user. For example, if the user tends to execute a specific game application after using a subway using a subway line application, the subway line application and the specific game application can be set to related applications, (display related application as user defined, consider as to set priority to display particular application”)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for displaying an item for communication with a contact stored in an electronic device as taught in SAXENA and KIM with further a method of controlling a user interface of touchscreen of mobile terminal is presented to a user as taught by PARK. Thus, one of ordinary skill in the art would be motivated to make such a combination to get a more efficient method that allows users to more rapidly and conveniently interact with software applications executing on electronic device and minimize the amount of time for operation.

Regarding Claim 10 is a dependent on claim 5, SAXENA, KIM and PARK discloses a method comprising:
wherein the associating of the second item with the first item is performed by further providing the second item based on at least one of applications frequently used with the first application (SAXENA: [0015]; displaying the at least one item on at least part of an execution screen of the executed application, based on the frequency of the usage of the at least one item, further see into [0045]; displaying a contact associated with an item in an electronic device. The method includes storing a frequency of communication with the contact using the item in the FOCA database), applications frequently used with applications similar to the first 3Appl. No.: 15/879,838Response dated: October 4, 2019Reply to Office Action of: July 11. 2019application, user selected applications, or system defined applications based on cross-functional similarities.

Regarding claim 11 is similar in scope to claim 1 and is rejected similarly.
Regarding claim 12 is similar in scope to claim 2 and is rejected similarly.
Regarding claim 13 is similar in scope to claim 3 and is rejected similarly.
Regarding claim 14 is similar in scope to claim 4 and is rejected similarly.
Regarding claim 15 is similar in scope to claim 5 and is rejected similarly.
Regarding claim 16 is similar in scope to claim 6 and is rejected similarly.
Regarding claim 17 is similar in scope to claim 7 and is rejected similarly.
Regarding claim 18 is similar in scope to claim 8 and is rejected similarly.
Regarding claim 19 is similar in scope to claim 9 and is rejected similarly.
Regarding claim 20 is similar in scope to claim 10 and is rejected similarly.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over SAXENA, KIM and PARK as applied to claim 1 above and, in a view of Lepage; Marc Anthony (US Patent Application Pub. No. 20110265035 A1; hereinafter Lepage).

Regarding Claim 21 is a dependent on claim 1, SAXENA, KIM and PARK discloses a method comprising:
SAXENA, KIM and PARK does not teach:
creating a contextual relationship between the first item and the at least one function data item.
However Lepage discloses:
creating a contextual relationship between the first item and the at least one function data item (Lepage: Fig: 4 and [0085]; referring to FIG. 4, a graphical interface of a graphical context menu in accordance with an exemplary embodiment is illustrated. As shown, a graphical interface 400 having a graphical context menu 402 can be displayed in response to a user requesting the menu 402. The graphical context menu 402 can include menu items based on the context that the menu was selected. In this example, the context is an email message with the contact 422 that the email message is addressed to, e.g., “Yoojin Hong,” highlighted. The menu 402 that is displayed provides menu items that are related to the highlighted contact 422. For example, the user is presented with the following items: call 404 (e.g., call Yoojin Hong), email 406 (e.g., send an email to Yoojin Hong), SMS 408 (e.g., send a text message to Yoojin Hong), messenger 410 (e.g., chat with Yoojin Hong), view 412 (e.g., view information associated with the contact), social network 414 (e.g., communicate with Yoojin Hong using a social network), copy 416 (e.g., copy “Yoojin Hong”), search 418 (e.g., search for “Yoojin Hong”), and more 420 (e.g., display more menu items)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for displaying an item for communication with a contact stored in an electronic device as taught in SAXENA, KIM and PARK with further a method of displaying a plurality of menu items in response to detecting the gesture input in a predefined area of touch display as taught by Lepage. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide an intuitive, functional, and convenient user interface for an electronic device having robust functionality, especially when the device is small in size.


Claims 22 are rejected under 35 U.S.C. 103 as being unpatentable over SAXENA, KIM and PARK as applied to claim 1 above and, in a view of Dolbakian; Levon (US Patent Application No. 10261672 B1; hereinafter Dolbakian).

Regarding Claim 22 is a dependent on claim 1, SAXENA, KIM and PARK discloses a method comprising:
SAXENA, KIM and PARK does not teach:
recommending one or more function data items to be displayed, based on one or more parameters.
However Dolbakian discloses:
recommending one or more function data items to be displayed, based on one or more parameters (Dolbakian: Fig:1, Col:2 and Ln: 16-27; The contextual interface overlay includes icons for a number of different applications, the selection of which can be determined based upon a current context. The current context can be determined based upon information determinable for the device and/or user. This information can include, for example, the identity of the user, the time of day, and the geographic location of the device. Based on such information and past user behavior or usage patterns, a determination can be made regarding the applications that are most likely to be accessed by the user in the current context. Icons for these applications then can be displayed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for displaying an item for communication with a contact stored in an electronic device as taught in SAXENA, KIM and PARK with further a method of displaying a plurality of menu items in response to detecting the gesture input in a predefined area of touch display as taught by Dolbakian. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide an intuitive, functional, and convenient user interface for an electronic device that include icons for the applications that are determined to most likely be accessed by the user for the current context (Dolbakian: Col:2 and Ln:4-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a). US 20100122194 A1: A method and system for providing context dependent pop-up menu icons that activate menu icons in response to a select & drag operation by manipulation of a pointing device.
b). US 20140092100 A1: A method for providing a user interface includes displaying a first screen with a dial menu.
c). US 20130132904 A1: Content sharing application utilizing radially-distributed menus.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITISHA N PARBADIA whose telephone number is (571)270-0683.  The examiner can normally be reached on Monday 9am -5pm and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PRITISHA N PARBADIA/       Examiner, Art Unit 2145                                                                                                                                                                                                 
/Arpan P. Savla/       Supervisory Patent Examiner, Art Unit 2145